Judgment reversed.

The Commercial Guano Company, upon affidavit of T. J. Orr as its agent, had issued a distress warrant for *283rent against "W. J. Thompson, who interposed a counter-affidavit. The judge directed a verdict for plaintiff', and defendant excepted. Plaintiff' introduced the note upon which the warrant was based. It was dated March 21, 1892, signed by "W. J. Thompson, made payable to J. P. Thompson, due October 15, 1892, was for rent of land “ on the Burch place,” and upon it was an indorsement of transfer for value to the Commercial Guano Company, March 21, 1892, signed by J. P. Thompson.
Phillips & Phillips, for plaintiff' in error.
Harris & Rawlings, by brief, contra.
The testimony for the defendant was: T. J. Orr, then and now agent for the Commercial Guano Company, took the note knowing that W. J. Thompson was a subtenant of his father, J. P. Thompson, who rented the place from Dr. Cheatham. In the fall when the note fell due, W. J. Thompson carried the cotton to Orr (or told Orr he had the cotton to pay it), and told Orr he wanted his note. Orr refused to take the cotton and give up the note, because Dr. Cheatham was there ready to levy on it for his rent, and Orr knew he could not hold it against Cheatham. Defendant could not get his note and so (according to his evidence) turned over the cotton to his father in Orr’s presence, and he sold it to Orr and got the money and paid it to Cheatham, or Orr paid it to Cheatham. Orr got the cotton and knew all the time that it was defendant’s rent cotton. According to Orr’s testimony, defendant turned the cotton over to Cheatham in payment of his father’s rent, and Orr bought the cotton from Cheatham and paid him for it as a cotton buyer, telling defendant he would hold defendant responsible on the note. Defendant testified that Orr insisted on his giving the rent note to his father who owed Orr, and that Orr got the note from defendant’s father.